01/24/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0563



                              No. DA 21-0563

STATE OF MONTANA,

             Plaintiff and Appellee,

     v.

KASEY NICHOL HUGS,

             Defendant and Appellant.



                                  ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Stephanie A.

Morrow is granted an extension of time to and including March 16,

2022, within which to prepare, file, and serve the transcripts requested

on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   January 24 2022